In the case of Caffee v. State, 11 Okla. Cr. 485,148 P. 680, 681, we said:
"The courts hold that existing rules of evidence may be changed at any time by the lawmaking power when exercised within constitutional limitations. The Legislature has frequently changed the rules of evidence, and declared that certain facts, when shown, shall constitute prima facie evidence of guilt. With what intent a person keeps intoxicating liquors is always a question of fact for the jury, to be determined upon a consideration of all the evidence. In the determination of that question they are required by the statute to consider the keeping of a certain amount of intoxicating liquors as prima facie evidence of an unlawful intent. But that evidence may be rebutted by other evidence in the case, whether shown by evidence on the part of the defense, or by the state in connection with the evidence proving the possession. With such evidence, the jury must also take into consideration the presumption of the innocence of the accused until the contrary is proved beyond a reasonable doubt. It does not change the rule in all criminal cases that: 'Before a conviction can be had, the jury must be satisfied from the evidence beyond a reasonable doubt of the affirmative of the issue presented in the accusation that the defendant is guilty in the manner and form as charged in the indictment or information.' 3 Rice on Ev. par. 259, and cases cited." (And see Wigmore, Ev. par. 1354.)
In the case of Klaber v. State, 35 Okla. Cr. 238, 250 P. 142, 143, it is said:
"This instruction was erroneous, amounting to the shifting of the burden of proof to the defendants. Assuming that possession of the whisky by the defendants was proved, there were two presumptions for the consideration of the jury, the presumption of innocence, and a contrary statutory presumption or inference arising from the possession of an excessive quantity. In the case of Sellers v. State, 11 Okla. Cr. 588, 149 P. 1071, it was held that an instruction like this was reversible error. *Page 127 
The evidence in its entirety, including all the presumptions, should, as a whole, be submitted to the jury."
Obviously, the instruction was not a correct statement of the law. It was fundamentally wrong and prejudicial to the rights of the defendant, in that it deprived the defendant of the benefit of the presumption of innocence, and is a comment on the weight of the evidence.